Citation Nr: 1522199	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.  In September 2012, the Veteran filed a Notice of Disagreement (NOD).  In August 2013, the RO furnished the Veteran a Statement of the Case (SOC).  In September 2013, the Veteran filed a Substantive Appeal, thereby perfecting the appeal of this issue.

As a procedural matter, the information of record reflects that the Veteran submitted a claim for service connection for a psychiatric disorder, to include PTSD, in October 2004.  This claim was denied in a May 2005 rating decision.  The Veteran did not initiate an appeal of that decision, and that decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  However, at the time of the RO's adjudication of the claim in May 2005, the Veteran alleged stressor (of unloading dead bodies from an aircraft) could not be verified by the United States Army and Joint Services Records Research Center (JSRRC).

In October 2011, the Veteran filed a petition to reopen the claim of service connection for PTSD.  Notably, in April 2013, the RO received internet information about the history of the USS Liberty and the USS America, which provided service department information sufficient to verify the Veteran's in-service stressor.  In light of this relevant service department information that existed but was not associated with the claims file when VA first decided the claim of service connection for PTSD, in the May 2005 rating decision, the RO reconsidered that claim on a de novo basis.  38 C.F.R. § 3.156(c) (2014).  Accordingly, the issue concerning service connection for PTSD is not subject to the provisions of 38 U.S.C.A. § 5108 (West 2014), and is as listed on the cover page.

In August 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Louisville, Kentucky.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for hypertension and a left leg condition, to include on a secondary basis, have been raised by the record in a March 2006 informal claim.  Since the Agency of Original Jurisdiction (AOJ) has not developed and adjudicated these issues, they are referred to the AOF for appropriate handling and consideration in the first instance and are not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the record evidence contains medical evidence of a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current diagnosis of PTSD and the in-service stressor.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.303, 3034(f) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

As the Board's decision herein to grant service connection for PTSD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 


II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran seeks service connection for PTSD, which he attributes to his active duty service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f). 

In addition, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in June 2014 and therefore, this claim is governed by DSM-IV.  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must also be considered using the DSM-IV criteria.

At the outset, the Board notes that the record evidence is at least in relative equipoises as to whether the Veteran has a current diagnosis for PTSD and credible supporting evidence of the claimed in-service stressor.  Therefore, the remaining inquiry is whether the Veteran's PTSD is related to his in-service stressor.  

The Veteran's DD 214 reflects that he served on active duty from October 1964 to October 1967 and that his military occupational specialty (MOS) was an aviation boatswain's mate.  The Veteran served aboard the USS America from February 1967 to October 1967.  In January 2012, the Veteran submitted an internet report of the history for the USS America and USS Liberty.  The report revealed that in June 1967, the USS Liberty was attacked by torpedo boats and jet fighters that resulted in casualties and severely wounded.  The USS America provided assistance to the USS Liberty by transferring the deceased and wounded to the carrier.  A February 2012 Joint Services Records Research Center (JSRRC) correspondence confirms that the Veteran worked in the aviation field that very likely put him on the deck of the USS America when the helicopters landed with wounded sailors from the USS Liberty.  Thus, the Board finds that weight of credible evidence demonstrates that an in-service stressor sufficient to cause PTSD occurred and has been verified.  

In September 2011, the Veteran's VA psychiatrist, Dr. K.S., prepared a referral form so that the Veteran could participate in the PTSD Residential Program at the Fort Thomas Domicile.  

In August 2012, the Dr. K.S. provided a letter to VA stating that she has been treating the Veteran for PTSD since November 2006.  The Veteran's most traumatic experience involved transporting dead bodies and storing them in refrigeration units while in service.  The Veteran has nightmares about his experience which consists of the dead bodies coming back to life and remembers the smell of the bodies decaying.  Dr. K.S. reports that his present treatment includes medication and that they are working together to develop coping strategies for his anxiety.  

The Veteran was afforded a VA psychiatric examination in August 2013.  The VA examiner found that the Veteran does not a diagnosis of PTSD that conforms to the DSM-IV criteria based on evaluation.  Instead, he diagnosed the Veteran with alcohol dependence in sustained remission.  The examiner referenced the Veteran's military history of service aboard the USS America until he separated but did not provide any details of his service.  The examiner described the Veteran's post-service history to include heavy alcohol use, heroine abuse and incarceration.  He also noted that the Veteran quit drinking about a year ago after being diagnosed with kidney disease.  The VA examiner found that the Veteran's stressor does not meet Criterion A because it was not related to fear of hostile military or terrorist activity.  The VA examiner noted that the Veteran served as a deckhand at the time of the attack on the USS Liberty.  Although the wounded and dead were transferred to the USS America by helicopter, "it was likely that [the Veteran] felt some empathy towards the dead and wounded sailors and some emotional distress in relation to the incident.  However, he was not threatened with serious injury or dead and it is not considered likely that he experienced intense feeling of fear, helplessness, or horror that would be adequate to support the diagnosis of PTSD."  The VA examiner concluded that his claimed stressor is not related to fear of hostile military activity or terrorist activity.  Moreover, prior to the incident, the Veteran had disciplinary problems and the available service medical records did not show any diagnosis or treatment for a mental disorder.  With regards to the traumatic symptom inventory, the Veteran completed a self- report questionnaire which revealed very high scores.  However, the VA examiner opined that the results "may reflect over-endorsement of unusual items."  The VA examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  

In August 2014, the Veteran submitted a VA examination and letter from Dr. K.S. dated September 2013.  The VA examination provided a diagnosis for PTSD and alcohol dependence in remission.  With regards to Criterion A, Dr. K.S. found that the Veteran experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others' and the Veteran's response involved intense fear, helplessness or horror.  She provided a GAF score of 55.  Dr. K.S. also provided a letter in which she indicated that she had reviewed the September 2013 VA examination report and found that the Veteran has experience PTSD symptoms for many years and has self-medicated with drugs and alcohol.  This type of self-destructive behavior created legal issues for him throughout the years and many of the symptoms are detailed in his treatment record.  Dr. K.S. opined that the Veteran experienced a traumatic event when he transported the dead and severely injured during service.  Dr. K.S. also stated that "[f]rom this traumatic event, he has experience hallucinations of body parts moving across the floor, constant dreams or repeated thoughts about the severely burned and injured bodies he transported."  Dr. K.S. concluded that the Veteran meets the criteria for PTSD under DSM-5 based on his symptoms.  

When evaluating evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence that is considered favorable Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Here, the Board finds that the evidence of record is in equipoise as to whether the Veteran's diagnosed PTSD condition is a result of service.  The September 2013 VA examiner found that the Veteran did not meet the criteria for PTSD based on his lack of fear of hostile military and terrorist activity, however, he did not provide an adequate detail of these findings.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In contrast, the Veteran's psychiatric treatment records reflects that he has been treated and diagnosed with PTSD by his psychiatrist, Dr. K.S. since November 2006 and the record includes VA complaints, treatments and medical opinions that collectively found that the Veteran's PTSD was a result of military service.  Additionally, Dr. K.S. is familiar with his psychiatric history of treatment and provided a diagnosis of PTSD in accordance with the DSM-5 criteria with nexus to the confirmed stressor. 
  
Thus, the Board finds that the VA treating psychiatrist's diagnoses and opinions are based on an accurate factual background and the findings are well supported by lay statements, service records and medical evidence of record.  Based on the foregoing, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's PTSD is due to military service.  With resolution of doubt in the Veteran's favor, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


